Exhibit 10.1

 

EXECUTION VERSION

 

AON CORPORATION
EXECUTIVE COMMITTEE

COMBINED SEVERANCE AND CHANGE IN CONTROL PLAN

 

(Effective December 11, 2015)

 

Aon plc has adopted this Executive Committee Combined Severance and Change in
Control Plan (this “Plan”) for the benefit of members of the Company’s Executive
Committee.  Capitalized terms shall have the meanings set forth in Section 1
herein.

 

This Plan is intended to secure the continued services and ensure the continued
dedication and objectivity of the Executives in the event of certain
terminations of employment or any threat or occurrence of, or negotiation or
other action that could lead to, or create the possibility of, a Change in
Control of the Company.

 

This Plan is intended to qualify as an unfunded plan maintained by Aon plc
primarily for the purpose of providing deferred compensation for a select group
of management or highly compensated employees as described in sections 201(2),
301(a)(3) and 401(a)(1) of the U.S. Employee Retirement Income Security Act of
1974, as amended.

 

1.                                      Definitions.  As used in this Plan, the
following terms shall have the respective meanings set forth below:

 

(a)                                 “Accrued Benefits” has the meaning set forth
in Section 3.

 

(b)                                 “Aon” means Aon Corporation, a Delaware
corporation.

 

(c)                                  “Board” means the Board of Directors of the
Company.

 

(d)                                 “Cause” means:

 

(1)         a deliberate act of dishonesty, fraud, theft, embezzlement, or
misappropriation involving the Executive’s employment with the Company, or
breach of the duty of loyalty to the Company;

 

(2)         an act of race, sex, national origin, religion, disability, or
age-based discrimination, or sexual harassment, which after investigation,
counsel to the Company reasonably concludes may result in material liability
being imposed on the Company and/or the Executive or may result in material
exposure to the Company’s business reputation;

 

(3)         a  material violation of Company policies and procedures including,
but not limited to, the Aon Code of Business Conduct;

 

(4)         material non-compliance with any restrictive covenants applicable to
the Executive, including but not limited to the restrictive covenants imposed in
this Plan,

 

--------------------------------------------------------------------------------


 

which (if curable) is not cured within twenty (20) days after the Company has
provided written notice thereof to the Executive; or

 

(5)         any criminal act resulting in a criminal felony charge brought
against the Executive or a criminal conviction of the Executive (other than a
conviction of a minor traffic violation).

 

(e)                                  “Change in Control” means:

 

(1)         the acquisition by any individual, entity or group (a “Person”),
including any “person” within the meaning of Section 13(d)(3) or 14(d)(2) of the
U.S. Securities Exchange Act of 1934, as amended (the “Exchange Act”), of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 30% or more of either (i) the then outstanding ordinary shares
of the Company (the “Outstanding Ordinary Shares”) or (ii) the combined voting
power of the then outstanding securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Voting Securities”);
excluding, however, the following: (A) any acquisition directly from the Company
(excluding any acquisition resulting from the exercise of an exercise,
conversion or exchange privilege unless the security being so exercised,
converted or exchanged was acquired directly from the Company), (B) any
acquisition by the Company, (C) any acquisition by an employee benefit plan (or
related trust) sponsored or maintained by the Company or any corporation
controlled by the Company, or (D) any acquisition by any corporation pursuant to
a transaction which complies with clauses (i), (ii) and (iii) of subsection
(3) of this definition; provided further, that for purposes of clause (B), if
any Person (other than the Company or any employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation controlled by
the Company) shall become the beneficial owner of 30% or more of the Outstanding
Ordinary Shares or 30% or more of the Outstanding Voting Securities by reason of
an acquisition by the Company, and such Person shall, after such acquisition by
the Company, become the beneficial owner of any additional shares of the
Outstanding Ordinary Shares or any additional Outstanding Voting Securities and
such beneficial ownership is publicly announced, such additional beneficial
ownership shall constitute a Change in Control;

 

(2)         individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of
such Board; provided that any individual who becomes a director of the Company
subsequent to the date hereof whose election, or nomination for election by the
Company’s stockholders, was approved by the vote of at least a majority of the
directors then comprising the Incumbent Board shall be deemed a member of the
Incumbent Board; and provided further, that any individual who was initially
elected as a director of the Company as a result of an actual or threatened
solicitation by a Person other than the Board for the purpose of opposing a
solicitation by any other Person with respect to the election or removal of
directors, or any other actual or threatened solicitation of proxies or consents
by or on behalf of any Person other than the Board shall not be deemed a member
of the Incumbent Board;

 

2

--------------------------------------------------------------------------------


 

(3)         the consummation of a reorganization, merger or consolidation or
sale or other disposition of all or substantially all of the assets of the
Company (a “Corporate Transaction”); excluding, however, a Corporate Transaction
pursuant to which (i) all or substantially all of the individuals or entities
who are the beneficial owners, respectively, of the Outstanding Ordinary Shares
and the Outstanding Voting Securities immediately prior to such Corporate
Transaction will beneficially own, directly or indirectly, more than 60% of,
respectively, the outstanding shares of common stock, and the combined voting
power of the outstanding securities entitled to vote generally in the election
of directors, as the case may be, of the corporation resulting from such
Corporate Transaction (including, without limitation, a corporation which as a
result of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or indirectly) in substantially the same
proportions relative to each other as their ownership, immediately prior to such
Corporate Transaction, of the Outstanding Ordinary Shares and the Outstanding
Voting Securities, as the case may be, (ii) no Person (other than:  the Company;
any employee benefit plan (or related trust) sponsored or maintained by the
Company or any corporation controlled by the Company; the corporation resulting
from such Corporate Transaction; and any Person which beneficially owned,
immediately prior to such Corporate Transaction, directly or indirectly, 30% or
more of the Outstanding Ordinary Shares or the Outstanding Voting Securities, as
the case may be) will beneficially own, directly or indirectly, 30% or more of,
respectively, the outstanding shares of common stock of the corporation
resulting from such Corporate Transaction or the combined voting power of the
outstanding securities of such corporation entitled to vote generally in the
election of directors and (iii) individuals who were members of the Incumbent
Board will constitute at least a majority of the members of the board of
directors of the corporation resulting from such Corporate Transaction; or

 

(4)         the consummation of a plan of complete liquidation or dissolution of
the Company.

 

(f)                                   “CIC Good Reason” means, without an
Executive’s express written consent, the occurrence of any of the following
events during the CIC Period, to the extent not cured by the Company within
thirty (30) days of Executive’s written notification to the Company that a
condition constituting CIC Good Reason exists, which written notification must
be provided by the Executive to the Company within thirty (30) days of the
initial existence of the condition constituting CIC Good Reason:

 

(1)         any event constituting “Good Reason”;

 

(2)         the failure of the Company to continue in effect any material
employee benefit plan or compensation plan in which the Executive is
participating immediately prior to such Change in Control, unless the Executive
is permitted to participate in other plans providing the Executive with
substantially comparable benefits, or the taking of any action by the Company
which would adversely affect the Executive’s participation in or materially
reduce the Executive’s benefits under any such plan; or

 

3

--------------------------------------------------------------------------------


 

(3)         a change in the Executive’s primary employment location to a
location that is more than 50 miles from the primary location of the Executive’s
employment at the time of such Change in Control.

 

(g)                                  “CIC Qualifying Termination” means a
termination of the Executive’s employment (1) by the Company without Cause
during the CIC Period, or (2) by the Executive for CIC Good Reason during the
CIC Period.

 

(h)                                 “CIC Period” means the period commencing
upon a Change in Control and ending on the second anniversary of the Change in
Control.

 

(i)                                     “Code” means the Internal Revenue Code
of 1986, as amended.

 

(j)                                    “Committee” means the Organization and
Compensation Committee of the Board.

 

(k)                                 “Company” means Aon plc, a public limited
company incorporated under English law.

 

(l)                                     “Delay Period” has the meaning set forth
in Section 8(c).

 

(m)                             “Executive” means any person who is a member of
the Company’s Executive Committee or any successor thereto (or was a member of
the Company’s Executive Committee or any successor thereto immediately prior to
the date on which a circumstance constituting Good Reason or CIC Good Reason
initially existed), provided that (i) an Executive shall not be entitled to any
benefits payable upon a Qualifying Termination under this Plan in the event that
he or she is party to an individual contractual arrangement with the Company
relating to the provision of severance benefits, and (ii) an Executive shall not
be entitled to any benefits payable upon a CIC Qualifying Termination under this
Plan in the event that he or she is party to an individual contractual
arrangement with the Company relating to the provision of severance benefits
upon a change in control event.

 

(n)                                 “Good Reason” means, without an Executive’s
express written consent, the occurrence of any of the following events, to the
extent not cured by the Company within thirty (30) days of Executive’s written
notification to the Company that a condition constituting Good Reason exists,
which written notification must be provided by the Executive to the Company
within thirty (30) days of the initial existence of the condition constituting
Good Reason:

 

(1)                                 a substantial adverse change in the nature
or scope of the Executive’s authority, powers, functions, duties or
responsibilities (provided, however, that “Good Reason” shall not exist solely
as a result of a change in reporting structure or job title, or as a result of
the Executive’s ceasing to be a member of the Executive Committee); or

 

4

--------------------------------------------------------------------------------


 

(2)                                 a material reduction by the Company in the
Executive’s rate of annual base salary or bonus opportunity (except for any
reduction that applies generally to members of the Executive Committee).

 

(o)                                 “Nonqualifying Termination” means the
termination of an Executive’s employment (1) by the Company for Cause, (2) by
the Executive for any reason other than Good Reason or CIC Good Reason, (3) as a
result of the Executive’s death, or (4) by the Company due to the Executive’s
absence from the Executive’s duties with the Company on a full-time basis for at
least one hundred and eighty (180) consecutive days as a result of the
Executive’s incapacity due to physical or mental illness.

 

(p)                                 “Plan Administrator” means the Committee or
such other person or persons appointed by the Committee as described in
Section 9.

 

(q)                                 “Qualifying Termination” means the
termination of an Executive’s employment (1) by the Company without Cause, or
(2) by the Executive for Good Reason.

 

(r)                                    “Release” has the meaning set forth in
Section 6.

 

(s)                                   “Section 409A” means Section 409A and all
interpretative and regulatory guidance issued thereunder.

 

(t)                                    “Severance Benefits” has the meaning set
forth in Section 4 or Section 5, as applicable.

 

(u)                                 “Subsidiary” means Aon or any corporation or
other entity in which the Company has a direct or indirect ownership interest of
50% or more of the total combined voting power of the then outstanding
securities of such corporation or other entity entitled to vote generally in the
election of directors.

 

(v)                                 “Termination Date” with respect to an
Executive means the date on which the Executive’s employment is terminated for
any reason.

 

2.                                      Termination of Employment.

 

(a)                                 The Company may terminate an Executive’s
employment at any time for Cause, or as a result of the Executive’s absence from
his or her duties with the Company on a full-time basis for at least one hundred
and eighty (180) days as a result of the Executive’s incapacity due to physical
or mental illness.

 

(b)                                 The Company may terminate an Executive’s
employment without Cause upon no less than three hundred and sixty-five (365)
days’ advance notice to the Executive, unless such termination by the Company
occurs during the CIC Period, in which case, only thirty (30) days’ advance
notice to the Executive shall be required.  In each case, such notice period may
be waived by mutual agreement of the Company and the Executive.  The Executive
shall be entitled to continue receiving his or her salary and participating in
all benefit and compensation plans for which he or she is eligible during the
applicable notice period.

 

5

--------------------------------------------------------------------------------


 

(c)                                  An Executive may terminate his or her
employment with [or without] Good Reason or CIC Good Reason upon no less than
thirty (30) days’ advance notice to the Company, which notice period may be
waived by the Company in its sole discretion.  The Executive shall be entitled
to continue receiving his or her salary and participating in all benefit and
compensation plans for which he or she is eligible during the applicable notice
period.

 

3.                                      Payments and Benefits Upon a
Nonqualifying Termination.  In the event of an Executive’s Nonqualifying
Termination, the Company shall pay to the Executive (or to the Executive’s
beneficiary or estate, as the case may be), all base salary and other benefits
accrued or vested but unpaid through the Termination Date, payable on the
Termination Date (the “Accrued Benefits”).

 

4.                                      Payments and Benefits Upon a Qualifying
Termination. In the event that an Executive experiences a Qualifying
Termination, the Company shall pay to the Executive (or the Executive’s
beneficiary or estate, as the case may be) the Accrued Benefits and the
Severance Benefits described below:

 

(a)                                 An amount equal to the Executive’s annual
base salary (as in effect immediately prior to the Termination Date), payable in
a cash lump sum on the forty-fifth (45th) day following the Termination Date.

 

5.                                      Payments and Benefits Upon a CIC
Qualifying Termination. In the event that an Executive experiences a CIC
Qualifying Termination, the Company shall pay to the Executive (or Executive’s
beneficiary or estate, as the case may be) the Accrued Benefits and the
Severance Benefits described below:

 

(a)                                 An amount equal to the Executive’s average
annual cash incentive bonus over the three fiscal years immediately preceding
the fiscal year in which the Termination Date occurs, multiplied by a fraction,
the numerator of which is the number of days elapsed in the fiscal year in which
the Termination Date occurs through the Termination Date, and the denominator of
which is 365 or 366 (as applicable), payable in a cash lump sum on the
forty-fifth (45th) day following the Termination Date;

 

(b)                                 An amount equal to two (2) times the sum of
(i) the Executive’s annual base salary (as in effect immediately prior to the
Termination Date) and (ii) the Executive’s average annual cash incentive bonus
over the two fiscal years immediately preceding the fiscal year in which the
Termination Date occurs, payable in a cash lump sum on the forty-fifth (45th)
day following the Termination Date;

 

(c)                                  For U.S. Executives only: immediate and
full vesting in the Executive’s accrued benefits under the Aon Corporation
Excess Benefit Plan, the Aon Corporation Supplemental Savings Plan, and the Aon
Corporation Supplemental Employee Stock Ownership Plan, or successor plans in
effect on the Termination Date; provided that (i) the accrued benefits under the
Aon Corporation Excess Benefit Plan or the Aon Corporation Supplemental Savings
Plan (whichever plan applies to the Executive) shall be determined by crediting
the Executive with two (2) additional years of age and service credits, and
(ii) the accrued benefits under the

 

6

--------------------------------------------------------------------------------


 

Aon Corporation Supplemental Savings Plan shall be determined by crediting the
Executive with two (2) additional years of retirement plan contributions; and

 

(d)                                 For the period commencing on the Termination
Date and ending on the earlier of (i) two (2) years following the Termination
Date and (ii) the date on which the Executive becomes eligible to participate in
and receive medical, dental and life insurance benefits under a plan or
arrangement sponsored by another employer having benefits substantially
equivalent to the benefits provided pursuant to this subsection, the Company
shall continue the Executive’s medical, dental and life insurance coverage,
under the Company-sponsored plans or otherwise, upon the same terms and
otherwise to the same extent as such coverage shall have been in effect
immediately prior to the Executive’s Termination Date, and the Company and the
Executive shall share the costs of the continuation of such medical, dental and
life insurance coverage in the same proportion as such costs were shared
immediately prior to the Termination Date; provided that the Company’s share of
the cost of the continuation of coverage under any self-insured medical
reimbursement plan that is subject to Section 105(h) of the Code shall be
included in the Executive’s taxable income from the Company.  Such continuation
of medical and dental coverage shall be in satisfaction of the Company’s
obligations under the Consolidated Omnibus Budget Reconciliation Act of 1985.

 

6.                                      Release of Claims.  Any Severance
Benefits payable to an Executive under the Plan shall only be paid contingent
upon the Executive’s (or, in the event of the Executive’s death or incapacity,
that of the Executive’s executor or other legal representative) execution and
non-revocation of the Company’s standard non-competition, non-solicitation, and
confidentiality agreement and release of claims (the “Release”) within
forty-five (45) days following the Termination Date.  For the avoidance of
doubt, the Severance Benefits shall be provided as compensation for services
rendered to the Company and in consideration of the covenants set forth in the
Release.  The Executive shall forfeit the Severance Benefits in the event that
the Executive fails to execute and deliver the Release to the Company in
accordance with the timing and other provisions of the preceding sentence or
revokes such Release prior to the date it becomes effective.

 

7.                                      Reduction of Payments.  Anything in this
Plan to the contrary notwithstanding, in the event it shall be determined that
any payment or distribution by the Company to or for the benefit of the
Executive (whether paid or payable or distributed or distributable pursuant to
the terms of this Plan or otherwise, but determined without regard to any
adjustment required under this Section) (in the aggregate, the “Total Payments”)
would be subject to the excise tax imposed by Section 4999 of the Code or any
interest or penalties are incurred by the Executive with respect to such excise
tax (such excise tax, together with any such interest and penalties, are
hereinafter referred to as the “Excise Tax”), and if it is determined that
(a) the amount remaining, after the Total Payments are reduced by an amount
equal to all applicable federal and state taxes (computed at the highest
applicable marginal rate), including the Excise Tax, is less than (b) the amount
remaining, after taking into account all applicable federal and state taxes
(computed at the highest applicable marginal rate), after payment or
distribution to or for the benefit of the Executive of the maximum amount that
may be paid or distributed to or for the benefit of the Executive without
resulting in the imposition of the Excise Tax, then the payments due hereunder
shall be reduced so that the Total Payments are One

 

7

--------------------------------------------------------------------------------


 

Dollar ($1) less than such maximum amount.  All determinations to be made
pursuant to this Section 7 shall be made by the public accounting firm that
serves as the Company’s auditor.

 

8.                                      Section 409A.

 

(a)                                 A termination of employment shall not be
deemed to have occurred for purposes of any provision of this Plan providing for
the payment of any amounts or benefits that are subject to the requirements of
Section 409A upon or following a termination of employment, unless such
termination is also a “separation from service” within the meaning of
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment,” or like terms shall
mean “separation from service” within the meaning of Section 409A.

 

(b)                                 Each payment to be made to an Executive
under this Plan shall be treated as a “separate payment” for purposes of
Section 409A.

 

(c)                                  In the event that any payment or
distribution or portion of any payment or distribution to be made to the
Executive hereunder cannot be characterized as a “short term deferral” for
purposes of Section 409A or is not otherwise exempt from the provisions of
Section 409A, and the Executive is determined to be a “specified employee” under
Section 409A, such portion of the payment shall be delayed until the earlier to
occur of the Executive’s death or the date that is six (6) months and one day
following the Executive’s termination of employment with the Company (the “Delay
Period”). Upon the expiration of the Delay Period, the payments delayed pursuant
to this subsection shall be paid to the Executive or his or her beneficiary in a
lump sum, and any remaining payments due under this Plan shall be payable in
accordance with their original payment schedule.

 

(d)                                 To the extent that the reimbursement of any
expenses or the provision of any in-kind benefits under this Plan is subject to
Section 409A, (i) the amount of such expenses eligible for reimbursement, or
in-kind benefits to be provided, during any one calendar year shall not affect
the amount of such expenses eligible for reimbursement, or in-kind benefits to
be provided, in any other calendar year; (ii) reimbursement of any such expense
shall be made by no later than December 31 of the year following the year in
which such expense is incurred; and (iii) the Executive’s right to receive such
reimbursements of in-kind benefits shall not be subject to liquidation or
exchange for another benefit.

 

(e)                                  The time or schedule of any payment or
amount scheduled to be paid pursuant to the terms of this Plan may not be
accelerated except as otherwise permitted under Section 409A.

 

(f)                                   The parties intend that this Plan and the
benefits provided hereunder be interpreted and construed to comply with
Section 409A to the extent applicable thereto, including the exceptions for
short-term deferrals, separation pay arrangements, reimbursements, and in-kind
distributions.. Notwithstanding any provision of the Plan to the contrary, the
Plan shall be interpreted and construed consistent with this intent, provided
that the Company shall not be required to assume any increased economic burden
in connection therewith. To the extent

 

8

--------------------------------------------------------------------------------


 

that any provision of this Plan would fail to comply with the applicable
requirements of Section 409A, the Company may, in its sole and absolute
discretion, make such modifications to the Plan and/or payments to be made
thereunder to the extent it determines necessary or advisable to comply with the
requirements of Section 409A; provided, however, that the Company shall in no
event be obligated to pay any interest, compensation, or penalties in respect of
any such modifications. Although the Company intends to administer the Plan so
that it will comply with the requirements of Section 409A, the Company does not
represent or warrant that the Plan will comply with Section 409A or any other
provision of federal, state, local, or non-United States law. Neither the
Company, its Subsidiaries, nor their respective directors, officers, employees
or advisers shall be liable to the Executive (or any other individual claiming a
benefit through the Executive) for any tax, interest, or penalties the Executive
may owe as a result of compensation paid under the Plan, and the Company and its
Subsidiaries shall have no obligation to indemnify or otherwise protect the
Executive from the obligation to pay any taxes pursuant to Section 409A.

 

9.                                      Plan Administration; Claims Procedure.

 

(a)                                 This Plan shall be interpreted and
administered by the Committee, or if the Committee has delegated its authority
to interpret and administer this Plan, by the person or persons appointed by the
Committee from time to time to interpret and administer this Plan (the “Plan
Administrator”), who shall have complete authority, in his or her sole
discretion subject to the express provisions of this Plan, to make all
determinations necessary or advisable for the administration of this Plan.  All
questions arising in connection with the interpretation of this Plan or its
administration shall be submitted to and determined by the Plan Administrator in
a fair and equitable manner in accordance with the procedure for claims and
appeals described below.

 

(b)                                 Any Executive whose employment has
terminated who believes that he or she is entitled to receive benefits under
this Plan, including benefits other than those initially determined by the Plan
Administrator to be payable, may file a claim in writing with the Plan
Administrator, specifying the reasons for such claim.  The Plan Administrator
shall, within ninety (90) days after receipt of such written claim (unless
special circumstances require an extension of time, but in no event more than
one hundred and eighty (180) days after such receipt), send a written
notification to the Executive as to the disposition of such claim.  Such
notification shall be written in a manner calculated to be understood by the
claimant and in the event that such claim is denied in whole or in part, shall
(i) state the specific reasons for the denial, (ii) make specific reference to
the pertinent Plan provisions on which the denial is based, (iii) provide a
description of any additional material or information necessary for the
Executive to perfect the claim and an explanation of why such material or
information is necessary, and (iv) set forth the procedure by which the
Executive may appeal the denial of such claim.  The Executive (or his or her
duly authorized representative) may request a review of the denial of any such
claim or portion thereof by making application in writing to the Plan
Administrator within sixty (60) days after receipt of such denial.  Such
Executive (or his or her duly authorized representative) may, upon written
request to the Plan Administrator, review any documents pertinent to such claim,
and submit in writing issues and comments in support of such claim.  Within 60
days after receipt of a written appeal (unless special circumstances require an

 

9

--------------------------------------------------------------------------------


 

extension of time, but in no event more than one hundred and twenty (120) days
after such receipt), the Plan Administrator shall notify the Executive of the
final decision with respect to such claim.  Such decision shall be written in a
manner calculated to be understood by the claimant and shall state the specific
reasons for such decision and make specific references to the pertinent Plan
provision on which the decision is based.

 

(c)                                  The Plan Administrator may from time to
time delegate any of his or her duties hereunder to such person or persons as
the Plan Administrator may designate.  The Plan Administrator is empowered, on
behalf of this Plan, to engage accountants, legal counsel and such other persons
as the Plan Administrator deems necessary or advisable for the performance of
his or her duties under this Plan.  The functions of any such persons engaged by
the Plan Administrator shall be limited to the specified services and duties for
which they are engaged, and such persons shall have no other duties, obligations
or responsibilities under this Plan.  Such persons shall exercise no
discretionary authority or discretionary control respecting the administration
of this Plan.  All reasonable fees and expenses of such persons shall be borne
by the Company.

 

10.                               Withholding Taxes.  The Company may withhold
from all payments due under this Plan to each Executive (or the Executive’s
beneficiary or estate) all taxes which, by applicable federal, state, local or
other law, the Company is required to withhold therefrom.

 

11.                               Amendment and Termination.  The Company shall
have the right, in its sole discretion, pursuant to action by the Board, to
approve the amendment or termination of this Plan, which amendment or
termination shall not become effective until the date fixed by the Board for
such amendment or termination, which date, in the case of an amendment which
would be materially adverse to the interests of any Executive or in the case of
termination, shall be at least one hundred and twenty (120) days after notice
thereof is given by the Company to the Executives; provided, however, that no
such action shall be taken by the Board during any period when the Board has
actual knowledge that any person has taken steps reasonably calculated to effect
a Change in Control until, in the opinion of the Board, such person has
abandoned or terminated its efforts to effect a Change in Control; and provided
further, that on and after a Change in Control, in no event shall this Plan be
amended in a manner materially adverse to the interests of any Executive or
terminated.

 

12.                               Offset; Mitigation.

 

(a)                                 For non-U.S. Executives who are not subject
to U.S. federal income tax:  If the Company is obligated by law to pay severance
pay, notice pay or other similar benefits, or if the Company is obligated by law
to provide advance notice of separation (“Notice Period”), then any payments
hereunder shall be reduced by the amount of any such severance pay, notice pay
or other similar benefits, as applicable, and by the amount of any severance
pay, notice pay or other similar benefits received during any Notice Period.

 

(b)                                 In no event shall an Executive be obligated
to seek other employment or to take other action by way of mitigation of the
amounts payable and the benefits provided to such Executive under any of the
provisions of this Plan, and such amounts and benefits shall not be

 

10

--------------------------------------------------------------------------------


 

reduced whether or not such Executive obtains other employment, except as
otherwise provided in Section 5(d) hereof.

 

13.                               Unfunded Plan.  This Plan shall not be
funded.  No Executive entitled to benefits hereunder shall have any right to, or
interest in, any specific assets of the Company or any of its Subsidiaries, but
an Executive shall have only the rights of a general creditor of the Company to
receive benefits on the terms and subject to the conditions provided in this
Plan.

 

14.                               Payments to Minors, Incompetents and
Beneficiaries.  Any benefit payable to or for the benefit of a minor, an
incompetent person or other person incapable of giving a receipt therefor shall
be deemed paid when paid to such person’s guardian or to the party providing or
reasonably appearing to provide for the care of such person, and such payment
shall fully discharge the Company, its Subsidiaries, the Plan Administrator and
all other parties with respect thereto.  If an Executive shall die while any
amounts would be payable to the Executive under this Plan had the Executive
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Plan to such person or persons
appointed in writing by the Executive to receive such amounts or, if no person
is so appointed, to the estate of the Executive.

 

15.                               Non-Assignability.  None of the payments,
benefits or rights of any Executive shall be subject to any claim of any
creditor, and, in particular, to the fullest extent permitted by law, all such
payments, benefits and rights shall be free from attachment, garnishment,
trustee’s process or any other legal or equitable process available to any
creditor of such Executive.  Except as otherwise provided herein or by law, no
right or interest of any Executive under this Plan shall be assignable or
transferable, in whole or in part, either directly or by operation of law or
otherwise, including without limitation by execution, levy, garnishment,
attachment or pledge; no attempted assignment or transfer thereof shall be
effective; and no right or interest of any Executive under this Plan shall be
subject to any obligation or liability of such Executive.

 

16.                               No Rights to Continued Employment.  Neither
the adoption of this Plan, nor any amendment hereof, nor the creation of any
fund, trust or account, nor the payment of any benefits, shall be construed as
giving any Executive the right to be retained in the service of the Company or
any of its Subsidiaries, and all Executives shall remain subject to discharge to
the same extent as if this Plan had not been adopted.

 

17.                               Successors; Binding Agreement.  This Plan
shall inure to the benefit of and be binding upon the beneficiaries, heirs,
executors, administrators, successors and assigns of the parties, including each
Executive, present and future, and any successor to the Company or one of its
Subsidiaries.  This Plan shall not be terminated by any merger or consolidation
of the Company whereby the Company is or is not the surviving or resulting
corporation or as a result of any transfer of all or substantially all of the
assets of the Company.  In the event of any such merger, consolidation or
transfer of assets, the provisions of this Plan shall be binding upon the
surviving or resulting corporation or the person or entity to which such assets
are transferred.  The Company agrees that concurrently with any merger,
consolidation or transfer of assets

 

11

--------------------------------------------------------------------------------


 

referred to in this Section, it will cause any surviving or resulting
corporation or transferee unconditionally to assume all of the obligations of
the Company hereunder.

 

18.                               Headings.  The headings and captions herein
are provided for reference and convenience only, shall not be considered part of
this Plan and shall not be employed in the construction of this Plan.

 

19.                               Notices.  Any notice or other communication
required or permitted pursuant to the terms hereof shall have been duly given
when delivered or mailed by United States mail, first class, postage prepaid,
addressed to (a) with respect to the Executive, his or her last known address on
file in the Company’s records, or (b) with respect to the Company, to Aon
Corporation, 200 East Randolph Drive, Chicago, Illinois 60601, 3rd Floor,
attention General Counsel, with a copy to the Secretary..

 

20.                               Effective Date.  This Plan shall be effective
as of the date hereof and shall remain in effect unless and until terminated by
the Company in accordance with this Plan.

 

21.                               Employment with, and Action by, Subsidiaries. 
For purposes of this Plan, employment with the Company or actions taken by the
Company with respect to the Executive’s employment shall include employment with
or actions taken by any Subsidiary.

 

22.                               Governing Law; Validity.  This Plan shall be
governed by, and construed and enforced in accordance with, the internal laws of
the State of Illinois (without regard to principles of conflicts of laws) to the
extent not preempted by federal law, which shall otherwise control.  If any
provision of this Plan shall be held invalid or unenforceable, such invalidity
or unenforceability shall not affect any other provision hereof, and this Plan
shall be construed and enforced as if such provision had not been included.

 

IN WITNESS WHEREOF, the Company has caused this Plan to be adopted as of the
11th day of December, 2015.

 

 

AON PLC

 

 

 

 

 

By:

/s/ Tony Goland

 

12

--------------------------------------------------------------------------------